DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
Applicant’s arguments with respect to claims 1-11 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
A complete examination of new claims 12-15 is also provided in the Action below. 
The Examiner acknowledges the Applicant’s request for a telephone interview. The new grounds of rejection rely on a piece of art that was not previously cited to the Applicant. Therefore, the Examiner believes an interview would be best served after the Applicant has had a chance to review the new piece of art and new grounds of rejection. The Applicant is invited to call the Examiner to schedule an interview if desired.  

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(d):
(d) REFERENCE IN DEPENDENT FORMS.—Subject to subsection (e), a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

The following is a quotation of pre-AIA  35 U.S.C. 112, fourth paragraph:
Subject to the following paragraph [i.e., the fifth paragraph of pre-AIA  35 U.S.C. 112], a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

Claims 4 and 8 are is rejected under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends.  
Claim 4 recites the limitation, “wherein the opening is in the center of the disc” which appears to duplicate the limitation “a center opening of the disc” in claim 1. Please note that claims 5-6 depend on claim 4. 
Claim 8 recites the limitation, “wherein the opening is in the center of the disc” which appears to duplicate the limitation “a center opening of the disc” in claim 1. Please note that claims 9-10 depend on claim 8. 
Applicant may cancel the claim(s), amend the claim(s) to place the claim(s) in proper dependent form, rewrite the claim(s) in independent form, or present a sufficient showing that the dependent claim(s) complies with the statutory requirements.

Claim Rejections - 35 USC § 103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claims 1-15 are rejected under 35 U.S.C. 103 as being unpatentable over Kotis (US Patent No 3,327,423) in view of Garvie (US Patent No 2,708,805).
Regarding claim 1, Kotis discloses a vibrating fishing lure (trolling minnow rig) that creates action of a live bait as the lure moves through water (trolling lures create motion as they move through water), comprising: a leader (fish line leader 10) with a fixed loop (shown in examiner’s annotated Fig 1 below) adapted for attachment to a fishing line (seen in Fig 1), the leader further being attached to a fishhook (fish hook 11); and a blade (shown in examiner’s annotated Fig 1 below) on the leader slidably positioned between the fixed loop and the fishhook (shown in examiner’s annotated Fig 1) enabling the entire blade to tilt from a first position perpendicular to the fishing line to a second position that is non-perpendicular to the fishing line, with an opening (for attachment to the clevis fastener) wherein the blade is free to rotate on the leader (blade rotates on leader via the clevis fastener), and wherein a motion of the blade along the leader (fish line leader 10) is stopped by the fishhook (fish hook 11).
Kotis does not explicitly disclose a disc slidably positioned between the fixed loop and the fishhook enabling the entire disc to tilt, relative to a center opening of the disc, from a first position perpendicular to the fishing line to a second position that is non-perpendicular to the fishing line, the disc having a flat front surface toward the fixed loop and a flat rear surface toward the fishhook, and wherein the center opening extends from the flat front surface to the flat rear surface, wherein the leader passes through the opening such that the disc is free to rotate on the leader. 
However, Garvie discloses a disc (disc 17) slidably positioned between the fixed loop (eye 14) and the fishhook (Fig 1) enabling the entire disc (disk 17) to tilt, relative to a center opening of the disc (center opening seen in Fig 2), from a first position perpendicular to the fishing line to a second position that is non-perpendicular to the fishing line (described in col 2, ln 15-16 and seen in Figs 1-2), the disc (disk 17) having a flat front surface toward the fixed loop and a flat rear surface toward the fishhook (the term “flat” may be defined as smooth, per Oxford Languages dictionary; the disk 17 has a smooth front surface facing toward eye 14 and a smooth back surface oriented toward the fishhook as seen in Figures and described in col 1, ln 70 – col 2, ln 3), and wherein the center opening extends from the flat front surface to the flat rear surface (seen in Figs 1-2), wherein the leader passes through the opening such that the disc is free to rotate on the leader (best seen in Fig 1); wherein a motion of the disc along the leader is stopped by the fishhook as the vibrating fishing lure is pulled through water by the fishing line such that water flows against the flat front surface of the disc (functional language; col 2, ln 15-20); and wherein water flowing against the flat front surface of the disc when the vibrating fishing lure is pulled through water by the fishing line causes the disc to vibrate (functional language; col 2, ln 15-20).
	Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the invention of Kotis by incorporating the disc (disk 17 which is free to turn and tilt; described in col 2, ln 15-16 and seen in Figs 1) as suggested and taught by Garvie. One of ordinary skill in the art would be motivated to use the disk suggested and taught by Garvie to “effect a wiggling or erratic movement of the fish hook or other bait in simulation of the movements of a minnow” (col 1, ln 16-18). This modification results in a lure which more closely resembles a live (swimming) bait fish, thereby increasing its effectiveness in drawing fish to the line and enticing them to strike the lure. 

    PNG
    media_image1.png
    257
    486
    media_image1.png
    Greyscale

Examiner’s Annotated Fig 1. Trolling Minnow Rig (Kotis)
Regarding claim 2, Kotis in view of Garvie discloses the vibrating fishing lure of claim 1 as previously discussed. Kotis further discloses a bead (first bead, examiner’s annotated Fig 2) with a bead opening (first bead has an opening that leader 10 passes through), the leader passing through the bead opening (examiner’s annotated Fig 2), wherein the bead is positioned between the disc and the fishhook (first bead located between blade and hook 11), such that the disc contacts the bead as the vibrating fishing lure is pulled through water by the fishing line (functional language, blade contacts first bead when lure is pulled through water). 

    PNG
    media_image2.png
    241
    583
    media_image2.png
    Greyscale

Examiner’s Annotated Fig 2. Trolling Minnow Rig (Kotis)
Regarding claim 3, Kotis in view of Garvie discloses the vibrating fishing lure of claim 2 as previously discussed. Kotis further discloses wherein the bead comprises a first bead (first bead, examiner’s annotated Fig 2), the vibrating fishing lure further comprising a second bead (second bead, examiner’s annotated Fig 2) with a second bead opening (second bead has an opening that leader 10 passes through), the leader passing through the second bead opening (examiner’s annotated Fig 2), wherein the second bead is positioned between the disc and the fixed loop (second bead between blade and fixed loop, examiner’s annotated Figs 1&2), such that the disc is slidably held on the leader by the first bead and the second bead (functional language, the first and second beads stabilize accoutrements (blade of Kotis/disc of Garvie) on the leader 10). 
Regarding claim 4, Kotis in view of Garvie discloses the vibrating fishing lure of claim 1 as previously discussed. Garvie further discloses wherein the opening is in the center of the disc (Fig 2). 
Regarding claim 5, Kotis in view of Garvie discloses the vibrating fishing lure of claim 4 as previously discussed. Kotis further discloses further discloses a bead (first bead, examiner’s annotated Fig 2) with a bead opening (first bead has an opening that leader 10 passes through), the leader passing through the bead opening (examiner’s annotated Fig 2), wherein the bead is positioned between the disc and the fishhook (first bead located between blade and hook 11), such that the disc contacts the bead as the vibrating fishing lure is pulled through water by the fishing line (functional language, blade contacts first bead when lure is pulled through water).
Regarding claim 6, Kotis in view of Garvie discloses the vibrating fishing lure of claim 5 as previously discussed. Kotis further discloses wherein the bead comprises a first bead (first bead, examiner’s annotated Fig 2), the vibrating fishing lure further comprising a second bead (second bead, examiner’s annotated Fig 2) with a second bead opening (second bead has an opening that leader 10 to passes through), the leader passing through the second bead opening (examiner’s annotated Fig 2), wherein the second bead is positioned between the disc and the fixed loop (second bead between blade and fixed loop, examiner’s annotated Fig 1 & 2), such that the disc is slidably held on the leader by the first bead and the second bead (functional language, the first and second beads stabilize accoutrements (blade of Kotis/disc of Garvie) on the leader 10).
Regarding claim 7, Kotis in view of Garvie discloses the vibrating fishing lure of claim 1 as previously discussed. Kotis further discloses wherein the fishhook (hook 11) comprises a first fishhook (hook 11), the vibrating fishing lure further comprising a second fishhook (second hook 15) attached to the first fishhook by a line (Col 1, In 54-56; Fig 1), wherein motion is created in the first fishhook and the second fishhook when the disc vibrates (functional language, as the trolling lure is pulled through the water the blade of Kotis/disc of Garvie and hooks 11, 15 move resembling a bait creature).
Regarding claim 8, Kotis in view of Garvie discloses the vibrating fishing lure of claim 7 as previously discussed. Garvie further discloses wherein the opening is in the center of the disc (Fig 2).
Regarding claim 9, Kotis in view of Garvie discloses the vibrating fishing lure of claim 7 as previously discussed. Kotis further discloses a bead (first bead, examiner’s annotated Fig 2) with a bead opening (first bead has an opening that leader 10 passes through), the leader passing through the bead opening (examiner’s annotated Fig 2), wherein the bead is positioned between the disc and the fishhook (first bead located between blade and hook 11), such that the disc contacts the bead as the vibrating fishing lure is pulled through water by the fishing line (functional language, blade contacts first bead when lure is pulled through water).
Regarding claim 10,  Kotis in view of Garvie discloses the vibrating fishing lure of claim 9 as previously discussed. Kotis further discloses wherein the bead comprises a first bead (first bead, examiner’s annotated Fig 2), the vibrating fishing lure further comprising a second bead (second bead, examiner’s annotated Fig 2) with a second bead opening (second bead has an opening that leader 10 to passes through), the leader passing through the second bead opening (examiner’s annotated Fig 2), wherein the second bead is positioned between the disc and the fixed loop (second bead between blade and fixed loop, examiner’s annotated Fig 1 & 2), such that the disc is slidably held on the leader by the first bead and the second bead (functional language, the first and second beads stabilize accoutrements (blade) on the leader 10).
Regarding claim 11, Kotis discloses a vibrating fishing lure (trolling minnow rig) that creates wobble or motion of a live bait as it moves through water (trolling lures create motion as they move through water), comprising: a leader (fish line leader 10) with a fixed loop (shown in examiner’s annotated Fig 1) adapted for attachment to a fishing line (seen in Fig 1), the leader further being attached to a first fishhook (fish hook 11). 
Kotis further discloses a blade (shown in examiner’s annotated Fig 1 below) on the leader positioned between the fixed loop and the fishhook (shown in examiner’s annotated Fig 1). 
Kotis does not explicitly disclose a disc on the leader positioned between the fixed loop and the fishhook having a flat front surface toward the fixed loop and a flat rear surface toward the first fishhook, and having an opening that extends from the flat front surface to the flat rear surface, wherein the leader passes through the opening such that the disc is free to rotate on the leader; and wherein the opening is in the center of the disc. 
However, Garvie discloses a disc (disk 17) on the leader positioned between the fixed loop (eye 14) and the fishhook (hook at the opposite end of 14) having a flat front surface toward the fixed loop and a flat rear surface toward the first fishhook (the term “flat” may be defined as smooth, per Oxford Languages dictionary; the disk 17 has a smooth front surface facing toward eye 14 and a smooth back surface oriented toward the fishhook as seen in Figures and described in col 1, ln 70 – col 2, ln 3), and having an opening that extends from the flat front surface to the flat rear surface (Figs 1-2), wherein the leader passes through the opening such that the disc is free to rotate on the leader; and wherein the opening is in the center of the disc (Figs 1-2).
Garvie further discloses wherein a motion of the disc along the leader is stopped by the fishhook as the vibrating fishing lure is pulled through water by the fishing line such that water flows against the flat front surface of the disc (functional language; col 2, ln 15-20); and wherein water flowing against the flat front surface of the disc when the vibrating fishing lure is pulled through water by the fishing line causes the disc to vibrate (functional language; col 2, ln 15-20).
	Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the invention of Kotis by incorporating the disc (disk 17 which is free to turn and tilt; described in col 2, ln 15-16 and seen in Figs 1) as suggested and taught by Garvie. One of ordinary skill in the art would be motivated to use the disk suggested and taught by Garvie to “effect a wiggling or erratic movement of the fish hook or other bait in simulation of the movements of a minnow” (col 1, ln 16-18). This modification results in a lure which more closely resembles a live (swimming) bait fish, thereby increasing its effectiveness in drawing fish to the line and enticing them to strike the lure. 
Kotis further discloses a first bead (first bead, examiner’s annotated Fig 2) with a first bead opening (first bead has an opening that leader 10 passes through), the leader passing through the first bead opening (examiner’s annotated Fig 2), wherein the first bead is positioned between the disc and the fishhook (first bead located between blade and hook 11), such that the disc contacts the bead as the vibrating fishing lure is pulled through water by the fishing line (functional language, blade contacts first bead when lure is pulled through water).
Kotis further discloses a second bead (second bead, examiner’s annotated Fig 2) with a second bead opening (second bead has an opening that leader 10 to passes through), the leader passing through the second bead opening (examiner’s annotated Fig 2), wherein the second bead is positioned between the disc and the fixed loop (second bead between blade and fixed loop, examiner’s annotated Fig 1 & 2), such that the disc is slidably positioned between the first bead and the second bead enabling the entire disc to tilt relative to the center of the disc from a first position perpendicular to the fishing line to a second position that is non-perpendicular to the fishing line (functional language, the first and second beads stabilize accoutrements (blade of Kotis/disk of Garvie) on the leader 10).
Kotis further discloses a second fishhook (second hook 15) attached to the first fishhook by a line (Col 1, In 54-56; Fig 1), wherein motion is created in the first fishhook and the second fishhook when the disc vibrates (functional language, as the trolling lure is pulled through the water the blade of Kotis/disk of Garvie and hooks 11, 15 move resembling a bait creature).
Regarding claim 12, Kotis in view of Garvie discloses the vibrating fishing lure of claim 1 as previously discussed. Garvie further discloses wherein the flat front and flat rear surfaces of the disc are continuous from the opening of the disc to an outer circumferential edge of the disc (Fig 1-2).
Regarding claim 13, Kotis in view of Garvie discloses the vibrating fishing lure of claim 2 as previously discussed. Kotis discloses the blade is between the bead and fixed loop (Fig 1). Garvie also discloses wherein the disc is slidably positioned between the bead and the fixed loop (disk 17 positioned between beads and eye 14; Fig 1).
Regarding claim 14, Kotis in view of Garvie discloses the vibrating fishing lure of claim 3 as previously discussed. Kotis discloses the blade is positioned between the first bead and the second bead (Fig 1). Garvie also discloses wherein the disc is slidably positioned between the first bead and the second bead (Fig 1).
Regarding claim 15, Kotis in view of Garvie discloses the vibrating fishing lure of claim 11 as previously discussed. Garvie further discloses wherein the flat front and flat rear surfaces of the disc are continuous from the opening of the disc to an outer circumferential edge of the disc (Fig 1-2).

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure: Higgins (US-5321905-A) and Jimenez (US-20130276347-A1). 
The cited prior art show fishing lures with discs on a leader slidably positioned and enabled to tilt from a first position perpendicular to the fishing line to a second position that is non-perpendicular to the fishing line. 
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MARIA E GRABER whose telephone number is (571)272-4640. The examiner can normally be reached M-F 7:30-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Timothy D Collins can be reached on 571-272-6886. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/MARIA E GRABER/Examiner, Art Unit 3644                                                                                                                                                                                                        

/TIMOTHY D COLLINS/Supervisory Patent Examiner, Art Unit 3644